Citation Nr: 1724928	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for service-connected lumbar arthritis, currently rated at 10 percent.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected residuals of flail chest and a back disorder.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to August 1971.  

This matter comes before the Board on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.  The appeals were certified to the Board from the RO in Columbia, South Carolina.

The issue of entitlement to service connection for a right hip disability was previously before the Board in March 2012 and October 2013, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal received in September 2016, the Veteran and his representative indicated that the Veteran wanted to attend a live videoconference hearing.  The record does not reflect that the Veteran has been afforded that hearing.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2015) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings at local VA offices, a remand of these issues to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the local RO before a Veterans Law Judge of the Board.  The RO should notify the Veteran and his representative of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704(b).  After the hearing, the record should be returned to the Board in accordance with current appellate procedures, unless otherwise indicated. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




